EXHIBIT 10.57A

AMENDMENTS TO SCRIPPS FAMILY AGREEMENT

2008 AMENDMENTS TO SCRIPPS FAMILY AGREEMENT

The E. W. Scripps Company, an Ohio corporation (the “Company” or “E. W.
Scripps”), and the undersigned are parties to the Scripps Family Agreement dated
October 15, 1992, as amended by that certain Acknowledgement executed in
counterpart by all parties to the Family Agreement in 1996 (as so amended, the
“Family Agreement”).

The Company and the undersigned hereby agree to the following amendments to the
Family Agreement.

 

1. The first sentence of Section 9(a) of the Family Agreement shall be deemed
deleted and replaced with the following:

“The Company shall call a meeting of the Future Shareholders prior to each
annual or special meeting of the shareholders of the Company held after the date
of termination of the Scripps Trust, by sending to each Future Shareholder
written notice of such meeting of the Future Shareholders at least fifteen
(15) days prior thereto stating the time, date and place of such meeting and the
purpose or purposes thereof, each such meeting of the Future Shareholders
(hereinafter referred to as a “Required Meeting”) to be held at least fifty
(50) days prior to each such annual or special meeting of the Company’s
shareholders unless the holders of a majority of the Shares consent in writing
to holding such meeting of the Future Shareholders on an earlier date.”

 

2. The last sentence of Section 9(a) of the Family Agreement shall be deemed
deleted and replaced with the following:

“The Company may call other meetings of the Future Shareholders by sending to
each Future Shareholder written notice at least seven (7) days prior thereto
stating the time, date and place of such meeting and the purpose or purposes
thereof.”

 

3. The sentence in Section 9(b) of the Family Agreement shall be deemed deleted
and replaced with the following:

“The holders of 50% or more of the Shares may call a meeting of the Future
Shareholders by sending to each Future Shareholder written notice of such
meeting at least seven (7) days prior thereto stating the time, date and place
of such meeting and the purpose or purposes thereof.”

 

4. Section 9(c) of the Family Agreement shall be amended by adding the following
sentences to the end of that section:

“Meetings of the Future Shareholders may be held by means of any communications
equipment (e.g., telephone, video or web conferencing equipment) that enables
each Future Shareholder an opportunity to participate in the meeting and to vote
on matters submitted to Future Shareholders at the meeting, including an
opportunity to read or hear proceedings of the meeting and to speak or otherwise
participate in the proceedings contemporaneously with those who will be present
physically or present by the use of any such communications equipment. Any
action that may be authorized or taken at a meeting of the Future Shareholders
may be authorized or taken without a meeting with the affirmative vote or
approval of, and in a writing or writings signed by, all of the Future
Shareholders. A telegram, cablegram, electronic mail or electronic or other
transmission capable of authentication that has been sent by a Future
Shareholder and that contains an affirmative vote or approval of that person is
a signed writing for purposes of the foregoing sentence. The date on which that
telegram, cablegram, electronic mail, or electronic or other transmission is
sent is the date on which the writing is signed.”



--------------------------------------------------------------------------------

5. Section 9(g) of the Family Agreement shall be deemed deleted and replaced
with the following:

 

  “(g) Voting at Meetings of Future Shareholders. Voting at all meetings of the
Future Shareholders may be by voice or show of hand unless any Future
Shareholder requests a written ballot. The validity of proxies and ballots at
each meeting shall be determined in conformity with the corporation laws of the
State of Ohio.”

 

6. The legend stipulated in Section 12(a) of the Family Agreement shall be
deemed deleted and replaced by the following legend:

“The Common Voting Shares represented hereby may not be sold, transferred,
distributed, pledged, mortgaged, donated, assigned, appointed or otherwise
disposed of or encumbered or converted into Class A Common Shares, nor may such
shares be voted, nor consents or waivers given with respect thereto, except in
accordance with, and such shares and the voting thereof are subject to, the
provisions of the Scripps Family Agreement, a copy of which is on file at the
principal office of the Company.”

 

7. The words “Form of Ownership” shall be added to the caption of Section 12 of
the Family Agreement and the following shall be added as Section 12(c) of the
Family Agreement:

 

  “(c) Form of Ownership. Each Future Shareholder shall hold his, her or its
Shares of record in his, her or its name and not in the name of a broker or
other nominee.”

 

8. Section 17(a) of the Family Agreement shall be deemed deleted and replaced
with the following:

 

  “(a)(i) Spin-off of Scripps Networks Interactive. The Board of Directors of
the Company has approved the spin-off of Scripps Networks Interactive, Inc., an
Ohio corporation and wholly owned subsidiary of the Company (“Scripps Networks
Interactive”), by way of a pro rata distribution of 100% of the shares of
Scripps Networks Interactive by the Company to the Company’s shareholders (the
“Spin-off”). Pursuant to the distribution, each of the Company’s shareholders
will receive one Class A Common Share of Scripps Networks Interactive for each
Class A Common Share of the Company held of record on the record date for the
Spin-off and one Common Voting Share of Scripps Networks Interactive for each
Common Voting Share of the Company held of record on the record date for the
Spin-off. Following the Spin-off, each shareholder of the Company will own
shares in both the Company and Scripps Networks Interactive.

Following the Spin-off, the Company will continue to conduct the newspaper,
television broadcasting and licensing businesses conducted heretofore by it
through various subsidiaries, and Scripps Networks Interactive will conduct the
networks and interactive media businesses that heretofore have been conducted by
the Company through various subsidiaries. Following the Spin-off, the Family
Agreement, as amended by these Amendments, will remain in effect with respect to
the Common Voting Shares of the Company.

The Company and the undersigned agree that following the Spin-off all of the
terms of the Family Agreement, as amended by these Amendments, including,
without limitation, provisions restricting transfer and governing voting, shall
apply to the Common Voting Shares of Scripps Networks Interactive that the
Future Shareholders may receive on termination of the Scripps Trust and any
other Common Voting Shares of Scripps Networks Interactive (or shares of Scripps
Networks Interactive of comparable or unlimited voting rights) that they may own
of record or beneficially at, or acquire after, such termination.

Accordingly, the Company and the undersigned agree that following the Spin-off:
the term “Company” shall mean E. W. Scripps and Scripps Networks Interactive,
severally; the term “Future Shareholders” shall mean Future Shareholders of E.
W. Scripps and Scripps Networks Interactive, severally; the terms “Common Voting
Shares,” “Trust Shares” and “Shares” shall mean Common Voting Shares of E. W.
Scripps and



--------------------------------------------------------------------------------

Common Voting Shares of Scripps Networks Interactive, severally; the term “Class
A Common Shares” shall mean Class A Common Shares of E. W. Scripps and Class A
Common Shares of Scripps Networks Interactive, severally; and all provisions of
the Family Agreement, as amended by these Amendments, including, without
limitation, provisions restricting transfer and governing voting, shall apply to
the Common Voting Shares of Scripps Networks Interactive as if the undersigned
and Scripps Networks Interactive had executed a separate family agreement
relating to Common Voting Shares of Scripps Networks Interactive and containing
the same provisions as the Family Agreement, as amended by these Amendments.

 

  (a)(ii) Binding Effect. The Family Agreement, as amended by these Amendments,
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executives, legal representatives, permitted assigns, and
successors. Successors shall include, without limitation, any successor to E. W.
Scripps or, following the Spin-off, Scripps Networks Interactive, by merger,
consolidation or sale of all or substantially all assets, or any subsidiary of
E. W. Scripps or, following the Spin-off, Scripps Networks Interactive that owns
or operates any business thereof and is spun-off by way of a pro rata
distribution of its shares to shareholders of E. W. Scripps or Scripps Networks
Interactive, as the case may be, whether such subsidiary is directly or
indirectly, or wholly or partly, owned by E. W. Scripps or Scripps Networks
Interactive, as the case may be. The defined terms referred to in the last
paragraph of Section 17(a)(i) of the Family Agreement, as amended by these
Amendments, shall be deemed to refer to and mean such successor or spun-off
subsidiary and the shares of such successor or spun-off subsidiary having voting
rights comparable to Common Voting Shares of E. W. Scripps or, following the
Spin-off, Scripps Networks Interactive, as the case may be.”



--------------------------------------------------------------------------------

Capitalized terms used and not defined herein shall have the meanings provided
in the Family Agreement.

Except as amended hereby, the Family Agreement remains in full force and effect.

These Amendments have been executed by each party to the Family Agreement in
counterpart.

Executed on the date indicated below opposite each party’s signature.

 

  THE E. W. SCRIPPS COMPANY Dated:                       By:  

 

  FUTURE SHAREHOLDER Dated:                      

 

Scripps Networks Interactive hereby agrees that the Family Agreement, as amended
by these Amendments, shall apply following the Spin-off to the Common Voting
Shares of Scripps Networks Interactive as if Scripps Networks Interactive and
the Future Shareholders had executed a separate family agreement relating to
Common Voting Shares of Scripps Networks Interactive and containing the same
provisions as the Family Agreement, as amended by these Amendments.

 

  SCRIPPS NETWORKS INTERACTIVE, INC. Dated:                       By:  

 